 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversal Transfer Company and General TeamstersUnion, Local 406, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 7-CA-20967March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTERUpon a charge filed on July 23, 1982, by GeneralTeamsters Union, Local 406, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein called the Union), andduly served on Universal Transfer Company(herein called Respondent), the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 7, issued a complaint onSeptember 29, 1982, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges, inter alia, that by virtue of a col-lective-bargaining agreement between the Unionand Respondent, being by its terms effective fromApril 1, 1979, through March 31, 1982, the Unionhas been and now is the exclusive bargaining repre-sentative of all employees in the following appro-priate unit:All truck drivers employed by Respondent,but excluding office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.The complaint further alleges that the collective-bargaining agreement provides for the payment ofmoney to employees to compensate them forunused sick leave and for unused accrued vacationpay. The complaint also alleges that Respondenthas failed and refused, since on or about February26, 1982, and continuing to date, to pay to employ-ees money due to them for unused sick leave andunused accrued vacation pay, and that by this con-duct Respondent has failed and refused, and contin-ues to fail and refuse, to bargain collectively and ingood faith with the Union as the representative ofthe employees in the above-described unit in viola-tion of Section 8(a)(5) and (1) of the Act. Subse-quently, Respondent timely filed an answer to thecomplaint, admitting in part and denying in partthe allegations of the complaint. On November 10,266 NLRB No. 831982, Respondent filed an amended answer admit-ting all allegations of the complaint, and assertingthat Respondent has no assets and is not in businessat the present time.Thereafter, on November 22, 1982, the GeneralCounsel filed with the Board in Washington, D.C.,a motion to transfer case to the Board and motionfor judgment on the pleadings, with exhibits at-tached. On November 30, 1982, the Board issuedan order transferring the proceeding to itself inWashington, D.C., and a Notice To Show Causewhy the General Counsel's motion for judgment onthe pleadings should not be granted. Respondenthas not filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Judgment on thePleadingsIn its amended answer to the complaint Re-spondent admits all allegations contained in thecomplaint but states that it has no assets and is notin business at the present time. It is well settledthat an employer acts in derogation of its bargain-ing obligation under Section 8(d) of the Act, andthereby violates Section 8(a)(5) and (1) of the Actwhen, during the life of a collective-bargainingagreement between it and a union, it unilaterallymodifies or otherwise repudiates terms and condi-tions of employment contained in the agreement.'It is also well established that economic necessity isnot cognizable as a defense to the unilateral repudi-ation of monetary provisions in the collective-bar-gaining agreement.2Based on the foregoing, we therefore find thatall of the allegations in the complaint are true andaccurate and grant judgment on the pleadings as toall the allegations in the complaint against Re-spondent.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation with anoffice and place of business in Grand Rapids,i FWD Corporation, 257 NLRB 1300 (1981); Morelli Construction Com-pany, 240 NLRB 1190 (1979).2 FWD Corporation, supra: NVassau County Health Facilities Association.Inc., et al., 227 NLRB 1680 (1977).402 UNIVERSAL TRANSFER COMPANYMichigan, is, and has been at all times materialherein, engaged in the interstate transportation anddelivery of goods. During the calendar year endingDecember 31, 1981, Respondent, in the course andconduct of its business operations within the Stateof Michigan, derived gross revenues in excess of$50,000, for the transportation of freight and com-modities in interstate commerce pursuant to ar-rangements with, and as agent for, various commoncarriers, including Universal Pioneer Freight Sys-tems, Inc., each of which operates between andamong various States of the United States. Thus,Respondent functions as an essential link in thetransportation of freight and commodities in inter-state commerce.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce with themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters Union, Local 406, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representative Status of the UnionThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All truck drivers employed by Respondent,but excluding office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.Since April 1, 1979, and at all times materialherein, the Union, by virtue of Section 9(a) of theAct, has been, and is, the exclusive collective-bar-gaining representative of the employees in this unit.The Union and Respondent are parties to a collec-tive-bargaining agreement, effective by its terms forthe period from April 1, 1979, through March 31,1982.B. The Unfair Labor PracticesSince on or about February 26, 1982, and con-tinuing to date, Respondent has failed and refusedto pay to employees money due to them for unusedsick leave and unused accrued vacation pay, asprovided in the collective-bargaining agreement,without notice to or bargaining with the Union, inviolation of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andthat it take certain affirmative action designed toeffectuate the purposes and policies of the Act. Weshall order Respondent to make whole the employ-ees in the appropriate unit by paying to them allmoney due to them for unused sick leave andunused accrued vacation pay under the terms ofthe applicable collective-bargaining agreement,which they would have received absent Respond-ent's unlawful conduct. All payments to employeesshall be made with interest thereon computed inaccordance with the formula set forth in FloridaSteel Corporation, 231 NLRB 651 (1977). (See, gen-erally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).)CONCLUSIONS OF LAW1. Universal Transfer Company is an employerengaged in 'commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. General Teamsters Union, Local 406, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All truck drivers employed by Respondent,but excluding office clerical employees, profession-al employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. At all times material herein, the Union hasbeen the exclusive representative of all the employ-ees in the appropriate unit described above for thepurposes of collective bargaining within the mean-ing of Section 9(a) of the Act.5. By failing and refusing, since on or about Feb-ruary 26, 1982, and continuing to date, to pay to403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees money due to them for unused sickleave and unused accrued vacation pay, as pro-vided in the applicable collective-bargaining agree-ment, Respondent has refused to bargain collective-ly in good faith, and is refusing to bargain collec-tively in good faith, with the Union as the exclu-sive representative of Respondent's employees inthe above-described appropriate unit, and therebyhas engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Universal Transfer Company, Grand Rapids,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Unilaterally, and without notice to or bar-gaining with the Union as the exclusive representa-tive of the employees in the unit described below,failing and refusing to pay to employees moneydue to them for unused sick leave and unused ac-crued vacation pay, as provided in the applicablecollective-bargaining agreement. The appropriateunit is:All truck drivers employed by Respondent,but excluding office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively with theUnion as the exclusive bargaining representative ofthe employees in the unit described in paragraphl(a) above regarding payment of unused sick leaveand unused accrued vacation pay as provided forin the applicable collective-bargaining agreement.(b) Make whole the employees in the unit de-scribed in paragraph l(a) above in the manner setforth in the section of this Decision entitled "TheRemedy" for its unlawful failure to pay its employ-ees money due to them for unused sick leave andunused accrued vacation pay as required by the ap-plicable collective-bargaining agreement.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Grand Rapids, Michigan, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally, and withoutnotice to or bargaining with General Team-sters Union, Local 406, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of the employees in the unit de-scribed below, fail and refuse to pay to em-ployees money due to them for unused sickleave and unused accrued vacation pay as pro-vided for in the applicable collective-bargain-ing agreement. The appropriate unit is:All truck drivers employed by us, but ex-cluding office clerical employees, profession-al employees, guards and supervisors as de-fined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them in Sec-tion 7 of the Act.404 UNIVERSAL TRANSFER COMPANYWE WILL, upon request, bargain collectivelywith the Union as the exclusive bargainingrepresentative of the employees in the unit de-scribed above regarding payment of unusedsick leave and unused accrued vacation pay asprovided for in the applicable collective-bar-gaining agreement.WE WILL make whole, with interest, theemployees in the above-described unit for ourunlawful failure to pay our employees moneydue to them for unused sick leave and unusedaccrued vacation pay as required by the appli-cable collective-bargaining agreement.UNIVERSAL TRANSFER COMPANY405